Election/Restrictions
This application contains claims directed to the following patentably distinct Species: 

Specie I, Drawn to Fig 5 and claims 1-7.

Specie II, Drawn to Fig 6 and claims 8-20.

The Species I and II are independent and distinct because they have separate special technical features (e.g. different steps of operation). In addition, the Species are not obvious variants of each other based on the current record.

Specie I (as shown in Fig 5) is different because it requires allocating the data channels into equal-sized bins; in response to a first data channel request from a given source-destination pair, assigning one of the equal-sized bins to the data channel request; in response to requests for additional bandwidth for the first data channel request, allocate unused channels within the assigned equal-sized bin to the first data channel request; in response to subsequent data channel requests from different source-destination pairs, assigning additional unallocated equal-sized bins to the subsequent data channel requests; and in response to subsequent data channel requests for resource sharing in the last equal- sized bin, allocating data channels in the last equal-sized bin using a reverse channel assignment process, different from Specie II.  

Specie II (as shown in Fig 6) is different because it requires allocate the data channels into bins; in response to data channel requests, assign the bins to each of the data channel requests until one bin remains; and in response to subsequent data channel requests for resource sharing in the last bin, allocate data channels in the last bin using reverse channel assignment, different from Specie I. 
 
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species, or a single grouping of patentably indistinct Species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears there is no generic claim.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the prior art applicable to one invention would not likely be applicable to    another invention;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 


The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Specie to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Species or grouping of patentably indistinct Species.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected Species or grouping of patentably indistinct Species.

Should the Applicant traverse on the ground that the Species, or groupings of patentably indistinct Species from which election is required, are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the Species unpatentable over the prior art, the 

It is reminded that upon the allowance of a generic claim, the Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 CFR 1.141.

The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636